DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Kong on 05/23/2022.
The application has been amended as follows: 
IN CLAIMS
1. (Currently Amended) A apparatus comprising:
a multi-view display device comprising a plurality of pixels; and
a parallax barrier overlaying the plurality of pixels, wherein:
the parallax barrier comprises a plurality of barrier rows arrayed in a first dimension, each barrier row comprising a plurality of barriers arrayed in a second dimension, each barrier being separated from adjacent barriers in the barrier row by an aperture;
each barrier row being offset from adjacent barrier rows by a macro offset distance in the second dimension; and
a portion of each barrier being offset by a micro offset distance in the second dimension, wherein the micro offset distance is smaller than the macro offset distance, wherein the micro offset distance is configured to cause a distribution of color associated with the plurality of pixels of the multi-view display device for reducing reducing , wherein the multi-view display device is configured to simultaneously display a first content and a second content, wherein the first content is to be displayed by a first set of pixels of the multi-view display device, wherein the second content is to be displayed by a second set of pixels of the multi-view display device, wherein the first content being viewable at a first angle from the multi-view display device, and wherein the second content being viewable at a second angle from the multi-view display device.

2. (Original) The apparatus of Claim 1, wherein the parallax barrier further comprises a plurality of guard barriers in between each of the barrier rows, and wherein the guard barriers extend parallel to the plurality of barrier rows in the second dimension.

3. (Original) The apparatus of Claim 2, wherein the guard barrier in between each barrier row is configured to reduce off-axis cross talk between underlying pixels in adjacent rows.

4. (Original) The apparatus of Claim 2, wherein the multi-view display is configured to turn off one or more pixels of the plurality of pixels based on relative locations of the plurality of barriers in each barrier row and the plurality of guard barriers in between each of the barrier rows.

5. (Original) The apparatus of Claim 1, wherein the plurality of barrier rows arrayed in the first dimension and each barrier row comprising the plurality of barriers arrayed in the second dimension creates a pattern of apertures that causes underlying pixels to produce a uniform light throughout the pattern of apertures.

6. (Original) The apparatus of Claim 1, wherein the macro offset distance is configured to provide spatial blending across a first content and a second content displayed on the multi-view display device.

7. (Cancelled) 

8. (Cancelled)

9. (Currently Amended) A method comprising:
accessing a first content and a second content;
rendering the first content and the second content to be simultaneously displayed by a multi-view display device, wherein the first content is to be displayed by a first set of pixels of the multi-view display device, and wherein the second content is to be displayed by a second set of pixels of the multi-view display device; and
displaying the first content and the second content at the multi-view display device, wherein the multi-view display device is coupled to a parallax barrier overlaying the first set of pixels and the second set of pixels, the parallax barrier comprising macro offsets between adjacent barrier rows arrayed in a first dimension, each barrier row comprising a plurality of barriers arrayed in a second dimension with micro offsets by a micro offset distance  in the second dimension between a portion of each barrier, wherein the macro offsets are offsets between the adjacent barrier rows by a macro offset distance in the second dimension, wherein the micro offset distance is smaller than the macro offset distance, wherein each barrier is separated from adjacent barriers in the barrier row by an aperture, wherein the micro offset distance is configured to cause a distribution of color associated with the plurality of pixels of the multi-view display device for reducing reducing 

10. (Original) The method of Claim 9, wherein the parallax barrier further comprises a plurality of guard barriers in between each of the barrier rows, and wherein the guard barriers extend parallel to the plurality of barrier rows.

11. (Original) The method of Claim 10, wherein the guard barrier in between each barrier row is configured to reduce off-axis cross talk between underlying pixels in adjacent rows.

12. (Original) The method of Claim 10, further comprising:
turning off one or more pixels of the first set of pixels or the second set of pixels based on relative locations of the plurality of barriers in each barrier row and the plurality of guard barriers in between each of the barrier rows.

13. (Currently Amended) The method of Claim 9, the second dimension that creates a pattern of apertures in the parallax barrier that causes underlying pixels to produce a uniform light throughout the pattern of apertures.

14. (Cancelled) 

15. (Currently Amended) A computer-readable non-transitory storage media comprising instructions executable by a processor to:
access a first content and a second content;
render the first content and the second content to be simultaneously displayed by a multi-view display device, wherein the first content is to be displayed by a first set of pixels of the multi-view display device, and wherein the second content is to be displayed by a second set of pixels of the multi-view display device; and
display the first content and the second content at the multi-view display device, wherein the multi-view display device is coupled to a parallax barrier overlaying the first set of pixels and the second set of pixels, the parallax barrier comprising macro offsets between adjacent barrier rows arrayed in a first dimension, each barrier row comprising a plurality of barriers arrayed in a second dimension with micro offsets by a micro offset distance  in the second dimension between a portion of each barrier, wherein the macro offsets are offsets between the adjacent barrier rows by a macro offset distance in the second dimension, wherein the micro offset distance is smaller than the macro offset distance, wherein each barrier is separated from adjacent barriers in the barrier row by an aperture, wherein the micro offset distance is configured to cause a distribution of color associated with the plurality of pixels of the multi-view display device for reducing reducing 

16. (Original) The media of Claim 15, wherein the parallax barrier further comprises a plurality of guard barriers in between each of the barrier rows, and wherein the guard barriers extend parallel to the plurality of barrier rows.

17. (Original) The media of Claim 16, wherein the guard barrier in between each barrier row is configured to reduce off-axis cross talk between underlying pixels in adjacent rows.

18. (Original) The media of Claim 16, herein the instructions are further executable by the processor to:
turn off one or more pixels of the first set of pixels or the second set of pixels based on relative locations of the plurality of barriers in each barrier row and the plurality of guard barriers in between each of the barrier rows.

19. (Currently Amended) The media of Claim 15, the second dimension that creates a pattern of apertures in the parallax barrier that causes underlying pixels to produce a uniform light throughout the pattern of apertures.

20. (Cancelled) 

21. (Previously Presented) The apparatus of Claim 1, wherein the distribution of color along at least one border of a first portion of each barrier row is different from the distribution of color along at least one border of a second portion of each barrier row.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Mashitani, Wedding, and Hamagishi do not teach the parallax barrier comprises a plurality of barrier rows arrayed in a first dimension, each barrier row comprising a plurality of barriers arrayed in a second dimension, each barrier being separated from adjacent barriers in the barrier row by an aperture; each barrier row being offset from adjacent barrier rows by a macro offset distance in the second dimension; and a portion of each barrier being offset by a micro offset distance in the second dimension, wherein the micro offset distance is smaller than the macro offset distance, wherein the micro offset distance is configured to cause a distribution of color associated with the plurality of pixels of the multi-view display device for reducing color banding and reducing moiré effects caused by the parallax barrier, wherein the multi-view display device is configured to simultaneously display a first content and a second content, wherein the first content is to be displayed by a first set of pixels of the multi-view display device, wherein the second content is to be displayed by a second set of pixels of the multi-view display device, wherein the first content being viewable at a first angle from the multi-view display device, and wherein the second content being viewable at a second angle from the multi-view display device in claim 1. Claims 9 and 15 are allowable for the same reasons as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425